UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2011 URS CORPORATION (Exact name of registrant as specified in its charter) 1-7567 (Commission File No.) Delaware (State or other jurisdiction of incorporation) 94-1381538 (IRS Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (415) 774-2700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) Appointment of Director On January 26, 2011, the Board of Directors of URS Corporation (“URS”) increased the authorized number of directors from eleven to twelve and appointed Sabrina Simmons to fill the vacancy. The Board determined that Ms. Simmons is independent within the meaning of the rules of the New York Stock Exchange and URS’ Corporate Governance Guidelines. No determinations have yet been made regarding any Board committees on which Ms. Simmons will be asked to serve. A copy of the press release announcing Ms. Simmons’ appointment is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release, dated January 26, 2011, entitled “Sabrina Simmons Joins URS Board”.FILED HEREWITH. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, URS Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. URS CORPORATION Dated: January 26, 2011 By: /s/Reed N. Brimhall Reed N. Brimhall Vice President, Controller and Chief Accounting Officer 2 EXHIBIT INDEX Exhibit Number Description Press Release, dated January 26, 2011, entitled “Sabrina Simmons Joins URS Board.” FILED HEREWITH. 3
